Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention II, claims 8-10 in the reply filed on 8/24/2022 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claims 8-10 are objected to because of the following informalities. Appropriate correction is required.
Claim 8. The term “the other portion” lacks antecedent basis.

Claims 9-10. These claims are objected to for being dependent upon an objected claim.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Suzuki, JP H09-078287 A in view of Chen et al., CN 105185608 A. Machine and human translations were used for Suzuki. A machine translation was used for Chen et al. [hereinafter Chen].
The body of the claim is generally written with parentheses following the limitations indicating the prior art’s teachings and/or examiner notes.

Claim 8. The following references render this claim obvious.
I. Suzuki
A plated product comprising: 
a base material of copper or a copper alloy (copper alloy base; Suzuki [0002], [0014]);
a nickel-plating layer formed on a surface of the base material (Ni plated as “a base plating” layer covering both sides, the singular article “a” shows that there is one nickel plating layer covering both sides, otherwise it would have been obvious to do so in order to do one efficient plating operation; Suzuki human translation [0012], [0018]-[0019]);
a silver-plating layer formed on a portion of a surface of the nickel-plating layer (silver plated on a surface the nickel base layer; id., see also Suzuki abstract, claim 4, [0013]-[0014]); and 
a reflowed tin-plating layer formed on a portion of the other portion of the surface of the nickel-plating layer (tin layer plated on another surface of the nickel layer and then subjected to reflow treatment which improves corrosion resistance; Suzuki abstract, claims 4-5, [0012]-[0014])… .
II. Contact Resistance - Chen
Suzuki is silent on wherein the silver-plating layer has a surface which has a contact resistance of not higher than 1 mΩ.
But Suzuki does teach that a low contact resistance is required. Suzuki [0004]. Thus some contact resistance must be used. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Chen teaches that a contact resistance of 0.0012 milliohms is a suitable low contact resistance for a contact. Chen pp. 3 & 5, fig. 5.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s contact resistance to be Chen’s 0.0012 milliohms to yield the predictable result of having a suitable low contact resistance for a contact.

Claim 9. A plated product as set forth in claim 8, wherein the silver-plating layer, which is formed on the surface of the nickel-plating layer, is apart from the reflowed tin-plating layer (the two layers are apart since the two are on different surfaces). Suzuki abstract, claim 4, [0013]-[0014].

Claim 10. A contact or terminal part using the plating product as set forth in claim 8, as a material thereof (contact part). Suzuki title, abstract, claim 4, [0001].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794